Citation Nr: 0924436	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  06-19 389	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a prostate 
disorder.

2.  Entitlement to service connection for Hepatitis C.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a psychiatric 
disorder other than PTSD.

5.  Entitlement to service connection for a right knee 
disorder.

6.  Entitlement to service connection for a left knee 
disorder.

7.  Entitlement to service connection for a right hip 
disorder.

8.  Entitlement to service connection for a left hip 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from February 1972 to 
January 1973; his active service was approximately seven 
months in duration with 133 days lost.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions of the Nashville, Tennessee Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In his June 2006 VA Form 9, the appellant submitted a written 
request for a Travel Board hearing.  The appellant was 
subsequently scheduled for a Travel Board on May 11, 2009, at 
the Regional Office (RO) in Nashville, Tennessee; however, 
the appellant failed to report for that hearing.  In 
addition, the appellant has not presented any good cause for 
his failure to appear, nor has he asked that the hearing be 
rescheduled.  Therefore, the request for a Board hearing is 
deemed withdrawn and the Board will continue with the appeal.  
See 38 C.F.R. § 20.704(d).

The Board notes that the claims file contains a letter from 
the appellant's representative, (dated May 15, 2009) in which 
the representative states that, "Per conversation with the 
veterans [sic] mother" the appellant "resides in Honduras 
and will not be attending any BVA hearings."  However, this 
letter was submitted four days after the scheduled hearing 
was supposed to have occurred.  In addition, the May 2009 
statement that essentially cancelled the appellant's hearing 
request was signed solely by his representative, and not by 
the appellant.  VA regulations specifically state that a 
request for a hearing may not be withdrawn by a 
representative without the consent of the Veteran.  See 
38 C.F.R. § 20.704(e).

The claims of entitlement to service connection for the 
posttraumatic stress disorder (PTSD), the psychiatric 
disorder(s), the knee disorders and the hip disorders are 
addressed in the REMAND portion of the decision below and 
these six issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

On November 14, 2007, prior to the promulgation of a decision 
in the appeal, the appellant withdrew his appeal as to the 
issues of entitlement to service connection for a prostate 
disorder and Hepatitis C.


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of his 
Substantive Appeal on the issues of entitlement to service 
connection for a prostate disorder and Hepatitis C have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

On November 14, 2007, the appellant was afforded a personal 
hearing at the RO.  A transcript of the hearing testimony has 
been associated with the claims file.  The transcript of the 
hearing shows that the appellant withdrew his appeal for his 
claims of entitlement to service connection for a prostate 
disorder and Hepatitis C.  These oral statements, when 
transcribed, became a "writing."  Tomlin v. Brown, 5 Vet. 
App. 355 (1993).

The appellant has withdrawn his appeal as to the claims of 
entitlement to service connection for a prostate disorder and 
Hepatitis C.  Hence, there remain no allegations of errors of 
fact or law as to those two particular issues for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal of either one of these two 
service connection claims and said two service connection 
claims are dismissed.


ORDER

The appeal for the claims of entitlement to service 
connection for a prostate disorder and Hepatitis C is 
dismissed.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining six issues on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the AMC/RO for action as described 
below.

In view of the account given by the appellant of events that 
happened in service and of the medical treatment that 
followed, the Board will ask for the RO to attempt to develop 
the record further as will be explained below.  Regardless of 
whether additional records are obtained, the appellant should 
also be afforded VA examinations to determine if any 
diagnosed PTSD/psychiatric disorder or any disorder of either 
knee or hip is traceable to his active military service.

Review of the appellant's service medical records indicates 
that he underwent a medical examination in December 1972; he 
reported problems with his hips and knees, as well as 
swollen, painful joints, a trick or locked knee and 
nervousness.  In a report of medical history dated in 
February 1972, the appellant had denied experiencing any knee 
or joint difficulties; medical examination at that time did 
not reveal any physical defects of the hips or knees and no 
psychiatric pathology was identified.  The December 1972 
examiner found the appellant to be clinically normal.  Only a 
few of the appellant's service personnel records have been 
included in the claims file.  The appellant's DA Form 214 
states that he had been awarded the Parachutist Badge.

Review of the appellant's post-service medical records 
reveals that the appellant has received treatment for 
psychiatric problems.  The appellant's March 2008 VA 
computerized problem list includes knee pain (arthralgia) and 
hip arthralgia.

In addition, review of the evidence of record reveals that 
the appellant has reported that he had been incarcerated for 
a total of 45 months; this is documented in a January 2000 VA 
psychiatric treatment note.  The evidence of record does not 
include any prison medical records or psychiatric 
evaluations.  In a VA Form 21-4138 submitted in November 
2007, the appellant reported that he had applied for Social 
Security Administration (SSA) disability benefits.  None of 
the SSA medical records have been obtained and added to the 
claims file.  

VA is therefore on notice of records that may be probative to 
the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
In addition, records generated by military departments, SSA 
and VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The RO should, with 
the assistance of the appellant as needed, obtain the 
pertinent service personnel records; prison and court 
records; and the SSA records and associate them with the 
claims file.  In addition, all of the VA treatment records 
not already of record should be obtained and associated with 
the claims file.

The appellant has not been afforded any VA medical 
examination.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a Veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are:  (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims (the Court) has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, there is lay evidence of record to indicate 
that the appellant participated in parachute jumps while he 
was in service and that he complained of knee and joints 
problems in service, in addition to nervous problems.  The 
appellant maintains that he incurred knee, hip and 
psychiatric problems in service that have continued to the 
present.  In light of the existence of evidence of continuity 
of symptoms capable of lay observation, the Board finds that 
the duty to assist in this case requires that VA medical 
opinions should be obtained on remand.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim on appeal and to afford full 
procedural due process, the case is REMANDED for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2009) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2008) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claims, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The AMC/RO should take appropriate 
steps to secure all service personnel and 
performance evaluation records or 
alternative records for the appellant 
through official channels or any other 
appropriate source, including the 
appellant.  Any and all records obtained 
should be associated with the claims 
file.  If there are no records, the 
AMC/RO should so specifically find and 
the documentation used in making that 
determination should be set forth in the 
claims file.

3.  The RO should provide the Veteran 
another opportunity to submit a 
comprehensive statement containing as 
much detail as possible regarding his 
alleged in-service stressors.  He should 
be asked to provide specific details, 
such as the dates, locations, detailed 
descriptions of events, and identifying 
information concerning all stressors, as 
well as any other witnesses, including 
their names, ranks, units of assignments, 
or any other identifying details. The 
Veteran is advised that this information 
is vitally necessary to obtain supportive 
evidence of the stressful event and that 
he must be as specific as possible.

4.  The RO should undertake necessary 
action to attempt to verify the 
occurrence of the Veteran's alleged in- 
service stressor(s). The RO should 
forward to the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
entity all supporting evidence (to 
include any probative evidence submitted 
by the Veteran). If JSRRC's research of 
available records for corroborating 
evidence leads to negative results, the 
RO should notify the Veteran and his 
representative, and afford them the 
opportunity to respond. The RO should 
also follow up on any additional action 
suggested by JSRRC.

5.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, the RO should prepare a report 
detailing the occurrence of any specific 
in-service stressors deemed established 
by the record.  This report is then to be 
added to the Veteran's claims file.  If 
the occurrence of no claimed in-service 
stressor(s) is/are verified, then the RO 
should so state in its report.

6.  The AMC/RO should contact the Social 
Security Administration (SSA) to obtain 
all the medical records associated with 
the appellant's initial application for 
benefits, as well as any SSA 
Administrative Law Judge (ALJ) decision 
along with the associated List of 
Exhibits, as well as copies of all of the 
medical records upon which any further 
decision concerning the appellant's 
entitlement to benefits was based.  All 
of these records are to be associated 
with the claims file.

7.  The AMC/RO, with assistance from the 
appellant as needed, should contact the 
appropriate source(s) to obtain copies of 
the medical records associated with the 
appellant's incarcerations.  In 
particular, all court evaluations/pre-
sentencing reports and the records of 
treatment by any prison facility where 
the appellant was incarcerated should be 
sought.  If there are no records, the 
AMC/RO should so specifically find and 
the documentation used in making that 
determination should be set forth in the 
claims file.

8.  All VA medical treatment records 
relating to treatment of the appellant's 
lower extremities or any psychiatric 
disorder since service not already of 
record should be identified and obtained.  
In particular, the records from the 
Mountain Home VAMC prior to December 1999 
should be obtained.  All of these records 
should be associated with the claims 
file.  If there are no records, 
documentation used in making that 
determination should be included in the 
claims file.

9.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers 
who have treated him for any knee, hip or 
psychiatric disorder since service.  
After securing the necessary release(s), 
the AMC/RO should obtain those records 
that have not been previously secured.  
To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims file should contain documentation 
of the attempts made.  The appellant and 
his representative should also be 
informed of the negative results, and 
should be given opportunity to submit the 
sought-after records.

10.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should schedule the appellant for 
an orthopedic evaluation to determine the 
nature, onset date and etiology of any 
right or left knee or right or left hip 
pathology.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  An 
opinion in response to the questions 
below should be obtained even if the 
appellant does not report for the 
examination.

The examiner should consider the 
information in the claims file and the 
data obtained from the examination (or 
claims file review alone if the 
examination is not accomplished) to 
provide an opinion as to the diagnosis 
and etiology of any right or left knee 
disorder or any right or left hip 
disorder found.  All necessary tests and 
studies should be conducted.  The 
examiner should offer an opinion as to 
whether the onset of any current disorder 
is attributable to the appellant's 
military service, including his multiple 
parachute jumps.

Specifically, the examiners must address 
the questions of:

a.  Whether the appellant's current 
bilateral knee or bilateral hip 
pathology is causally or 
etiologically related to his period 
of military service, to include 
injury related to parachuting in 
service.

b.  Whether the appellant's current 
bilateral knee or bilateral hip 
pathology is related to symptoms or 
signs he may have had in service or 
whether the pathology is related to 
some post-service event? and

c.  Whether the appellant currently 
has arthritis of the either knee or 
either hip which was incurred within 
one year of his service separation 
in January 1973?

11.  After the development requested 
above has been completed to the extent 
possible, the AMC/RO should arrange for 
the appellant to be examined by a 
psychiatrist in order to evaluate any 
present mental disorders.  The examiner 
should review all pertinent medical 
records in the claims file and a copy of 
this REMAND, and should state in the 
examination report that such review was 
performed.  

The purpose of the examination is to 
determine the nature and etiology of the 
appellant's current psychiatric 
disorder(s), to include whether PTSD is 
present, and, if so, whether it is 
traceable to any in-service stressor(s).  
(The AMC/RO must specify for the examiner 
the stressor or stressors that it has 
determined are established by the 
record.)  An opinion in response to the 
questions below should be obtained even 
if the appellant does not report for the 
examination.

The examiner, after examination of the 
appellant and review of his entire 
medical history, to include in-service 
and post-service medical reports (or 
claims file review alone if the 
examination is not accomplished), should 
provide an opinion as to the diagnosis 
and medical probabilities that each 
psychiatric disorder found is traceable 
to the appellant's military service.  The 
examiner should also reconcile all 
psychiatric diagnoses documented in the 
appellant's records and provide a current 
psychiatric diagnosis(es).

With respect to the claimed PTSD, the 
examiner must be provided with a list of 
the in-service stressor(s), if any, found 
by the RO to be corroborated by the 
evidence, the receipt of which should be 
acknowledged in the examination report.  
The examiner must determine whether the 
Veteran has PTSD and, if so, whether any 
in-service stressor(s) found to be 
established by the RO is sufficient to 
produce PTSD. The examiner should be 
instructed that only the verified events 
listed by the RO may be considered as 
stressors. The examiner should utilize 
the fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner must explain whether and how 
each of the diagnostic criteria is or is 
not satisfied, and identify the 
stressor(s) supporting the diagnosis.

In addition, the examiner should state 
whether it is at least as likely as not 
that the etiology of the appellant's 
current psychiatric pathology (other than 
PTSD) is attributable to any disease or 
incident suffered during his active 
service; any disease or incident suffered 
prior to service; any disease or incident 
suffered after service, including the 
appellant's prison experiences; or to a 
combination of such causes or to some 
other cause or causes.

If the examiner finds that any 
psychiatric pathology clearly existed 
prior to the appellant's period of 
service, the examiner must state whether 
any such identified pathology worsened 
during the appellant's period of active 
military service (February 1972 to 
January 1973).  If worsening occurred, 
can it be concluded with clear and 
unmistakable certainty that each pre-
existing psychiatric disorder was not 
aggravated in service to a permanent 
degree beyond that which would be due to 
the natural progression of each such 
psychiatric disorder?

The examiner should identify the 
information on which s/he based the 
opinion.  The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  The opinion should 
also allocate the appellant's various 
symptoms and manifestations to the 
appropriate diagnostic entity.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon by the examiner.

12.  Upon receipt of the VA orthopedic 
and psychiatric examination reports, the 
AMC/RO should conduct a review to verify 
that all requested opinions have been 
offered.  If information is deemed 
lacking, the AMC/RO should refer the 
report to the VA examiner(s) for 
corrections or additions.  See 38 C.F.R. 
§ 4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  

13.  After all appropriate development 
has been accomplished, the AMC/RO should 
again review the record, including any 
newly acquired evidence, and re-
adjudicate the six issues on appeal.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.

14.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable 
statutes/regulations considered pertinent 
to the issues on appeal.  The appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the Veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  These claims must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


